There should be preaction disclosure to aid in bringing an action including a claim for defamation, petitioner having alleged facts sufficient to establish a prima facie case therefor except for the requirement of CPLR 3016 (a) that the particular words complained of be set forth, as to which the documents sought would clearly be helpful. The opposition to the motion failed to demonstrate, as a matter of law, either the existence of a qualified privilege or the absence of malice. Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.